EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 16-39 are pending and are allowed herein.
	Claim 16 is amended herein.
Authorization for this Examiner’s amendment was given in an interview with Attorney Elliot on 01/27/2022.
The application has been amended as follows: 
Amend claim 16, variable Rx, the eighth line of the claim, the final two characters are two commas (i.e. “,,”).  One of said commas should be deleted.  

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest prior art is Major et al (WO 2015/007711)(IDS Reference).  The prior art discloses compositions that have similar diaminotriazine compounds to those instantly claimed, wherein the closest structure is example 48, which requires the substitutions at 3 separate locations on the singly substituted ring.  This degree of modification would not have been obvious to one of ordinary skill in the art without the use of improper hindsight reconstruction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TREVOR LOVE/Primary Examiner, Art Unit 1611